UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

-agqainst- No. 90-CR-913 (LAP)
TIMOTHY PRAZTIER, ORDER

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Defendant Timothy Frazier’s
motion [dkt. no. 582] requesting (1) a reduction of his sentence
under 18 U.S.C. § 3582(c) (2) and 3006A and (2) appointment of
counsel. The Government shall respond to Mr. Frazier’s motion
by June 1, 2021. Mr. Frazier shall file any reply by June 22,
2021. The Court reserves decision on Mr. Frazier’s request for
appointment of counsel until after receiving the Government’s
submission. The Clerk of the Court shall mail a copy of this
order to Mr. Frazier.

SO ORDERED.

Dated: May 4, 2021
New York, New York

Vata Gowler

LOKETTA A. PRESKA
Senior United States District Judge

 
